11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re Edward Fernandez Medrano,              * Original Mandamus Proceeding

No. 11-17-00202-CR                           * August 3, 2017

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
Edward Fernandez Medrano’s petition for writ of mandamus should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the petition for writ of mandamus is dismissed.